 


109 HR 3652 IH: Driver Protection Act
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3652 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide workers with certain impairments employment protection. 
 
 
1.Short titleThis Act may be cited as the Driver Protection Act.
2. Protection for certain workersAn employee who is granted a vision waiver by the Secretary of Transportation pursuant to section 31315(a) of title 49, United States Code, may not be demoted or fired on the basis of a vision impairment, if the employee—
(1)has only 1 valid driver’s license at any time;
(2)has never had a license suspended, revoked, or canceled as a result of a conviction for a moving violation;
(3)has never been convicted of a serious traffic violation as defined in section 31301 of title 49, United States Code;
(4)has never been convicted of more than 1 moving violation and such violation did not involve personal injury or significant damage to property; and
(5)has no record of an accident in which the driver was at fault. 
 
